Dear Mr. Brent:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  Your request for an Attorney General opinion has been forwarded to me for research and reply. Specifically, you ask:
    Whether the Zoning Ordinance passed by the Board of Alderman on December 10, 1998 was valid, because it was not the identical ordinance submitted by the St. Gabriel Zoning and Planning Commission?
  As the emphasized statutory language below suggests, La. R.S.  33:4726 and
La. R.S. 33:4730 generally set forth the law regarding zoning commission recommendations and ordinances which have been adopted by legislative bodies:
    § 4726.  Zoning Commission; recommendations; public hearing
    A. The legislative body of the municipality shall appoint a zoning commission whose function it shall be to recommend the boundaries of the various original districts as well as the restrictions and regulations to be enforced therein, and any supplements, changes, or modifications thereof. Before making any recommendation to the legislative body of the municipality, the zoning commission shall hold a public hearing. Notice of the time and place of the hearing shall be published at least three times in the official journal of the municipality, or if there be none, in a paper of general circulation therein, and at least ten days shall elapse between the first publication and date of the hearing. After the hearing has been held by the zoning commission, it shall make a report of its findings and recommendations to the legislative body of the municipality. The legislative body shall not hold its public hearings or take action until it has received the final report of the zoning commission.
    § 4730.  Ordinances adopted for authorized purposes; validity
       Whenever any municipality pursuant to an act of the legislature has adopted an ordinance for any of the purposes covered in R.S. 33:4721 through R.S. 33:4729, the ordinance shall be deemed to have been adopted under R.S.  33:4721 through R.S. 33:4729, and it shall not be necessary in such cases for the local legislative body to appoint a zoning commission as herein provided. All such ordinances shall remain in effect, except so far as they are inconsistent with R.S. 33:4721 through R.S. 33:4729, until they shall have been amended, altered or repealed by the legislative body.
  From reviewing the above listed statutes, it is clear that under La. R.S. 33:4726, the legislative body is required to have a zoning commission, which makes recommendations to the legislative body based on its findings from a public hearing. However, there is no statutory provision, which provides that recommendations of the zoning commission shall be approved by the legislative body.  Further, La. R.S. 33:4730 provides that whenever an ordinance has been adopted by the legislative body, it shall remain in effect until it shall be amended, altered, or repealed by the legislative body.
Based upon the statutory law relative to this issue and after reviewing the zoning ordinance, the answer to your question is that the zoning ordinance passed by the Board of Alderman on December 10, 1998 is valid.  It is clear that the zoning ordinance passed by the Board of Alderman was the zoning ordinance submitted by the St. Gabriel Zoning and Planning Commission, but adopted in part and with some changes.  Further, it is the opinion of this office that until the Board of Alderman wishes to make any further changes to the zoning ordinance as it stands in the public record; it shall remain in effect.
I trust that your concerns have been addressed.  If you have any other questions or concerns, please contact this office for further assistance.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ CHARLES H. BRAUD, Jr. Assistant Attorney General
RPI:CHB, Jr./css